  Case 1:19-cv-04044-AMD-SMG Document 4 Filed 07/15/19 Page 1 of 1 PageID #: 23


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Eastern District of New York


  ROGELIO REYES MENDOZA, OCTAVIO REYES ,                               )
        and SERGIO REYES MENDOZA,                                      )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                v.
                                                                       )
                                                                               Civil Action No.   19 CV 4044           AMD-SMG
                                                                       )
  TOLEBAR, INC., dba PICCOLINO RISTORANTE,                             )
       and HUGO BARRETO, individually,                                  )
                                                                        )
                                                                        )
                           Defendant(s)                                 )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TOLE BAR, INC., dba PICCOLI NO RISTORANTE
                                           3935 Amboy Road,
                                           Staten Island, NY 10308

                                           HUGO BARRETO
                                           3935 Amboy Road
                                           Staten Island, NY 10308

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                 Cilenti & Cooper, PLLC
                                           708 Third Avenue - 6th Floor
                                           New York, New York 10017




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                  Douglas C. Palmer
                                                                                  CLERK OF COURT


            7/15/2019                                                               s/Kimberly Davis
                                                                                             Signature of Clerk or Deputy Clerk
